S76-/5
                                          ELECTRONIC RECORD


COA #          10-13-00105-CR                                 OFFENSE:       Capital Murder

              Stanley Wayne Robertson v. The State of
STYLE:        Texas                                           COUNTY:        Brazos


TRIAL COURT:                85th District Court                                                    MOTION
TRIAL COURTS:               10-04337-CRF-85                    FOR REHEARING IS:
TRIAL COURT JU DGE:         Hon. Kyle Hawthorne                DATE:
DISPOSITION:          Aff rmed                                 JUDGE:




DATE:           Apr 116,   2015

JUSTICE:        Chief Justice Gray       PC           S   X

PUBLISH:                                 DNP:     X


CLK RECORD:           April 9, 2013'                      SUPPCLKRECORD:
RPT RECORD:           October 22, 2013                    SUPP RPT RECORD:          January 22, 2015*
STATE BR:             November 24, 2014                   SUPP BR:
APPBR:                August 19, 2014                     PROSE BR:


  "being sent through regular mail




                                  IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA #              J f& mJS
        APPELLANT*£, Petition                                        Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

          /   e->UJ<cS                                               JUDGE:

DATE:                                                                SIGNED:                        PC:

JUDGE:                                                               PUBLISH:                      DNP:



                      MOTION FOR REHEARING IN                        MOTION FOR STAY OF MANDATE IS'

CCA IS:                      ON                                                               ON

JUDGE:                                                               JUDGE: